Title: To James Madison from James Leander Cathcart, 6 August 1802
From: Cathcart, James Leander
To: Madison, James


					
						Dispatch No. 10
						Sir
						Leghorn Augt. 6th. 1802
					
					By circulars from Gibraltar we are informed that Mr. Simpson arrived at that place on the 25th. 

of June having recd. orders to depart the Emperor of Morocco’s dominions in half an hour, in 

consequence of his having declared war against the United States of America.
					By my Circular of the 11th. of Septr. 1801 copy’s of which were forwarded to the 

Department of State and to Comodore Dale I foresaw this event, & I hope I will not be thought 

presumptuous should I assert that it might have been prevented.  Enclosed No. 1, is Mr. Simpsons 

answer to my circular stating his opinion on the subject.
					The above event is the more distressing as it may influence the other Barbary States to follow 

the example & it divides our force in such a manner that nothing decisive can be done at Tripoli this 

year; but the Emperors force is so contemptible that provided our Merchants & masters of vessels 

trading to the Mediterranean would use the precaution to arm & sail Six or eight in company their 

would be little to fear especially as the Frigate stationed in the streights mouth would afford them 

protection in the most dangerous part of their passage.
					By Mr. OBriens circular of the 26th. of June a copy of which I enclosed in dispatch No. 9, it 

appear’d that their was a probability of redeeming the crew of the brig Franklin, as well as the vessel & 

cargo, but the enclosed circular from Mr. Eaton will inform you that she arrived at Biserta & that the 

vessel & cargo was put up for sale at Tunis.  No doubt the crew will be march’d over land to Tripoli.  I 

forwarded my opinion to Mr. Eaton as stated in dispatch No. 9.  If it arrives in time, I hope it may 

induce him to redeem our Citizens even at an exorbitant ransom if practicable on any terms which to 

me seems doubtful.
					I have receiv’d no other information since my last from Barbary.  The Boston Captn. McNiel 

arrived here on the 27th. Ulto. & sail’d the 30th.  He is bound home.  I therefore refer you to him for 

intelligence relative to our opperations before Tripoli.  I remain with the most respectful esteem—Sir Yr. 

Obnt. Hble Servt.
					
						James Lear. Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
